DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Election/Restrictions
Claim 1 is allowable. Claims 2, and 4-8, were, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of the allowable claim, claim 1. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions species, as set forth in the Office action mailed on 02/28/2020, is hereby withdrawn and claims 2, and 4-8, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement for claims 2, and 4-8, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once the restriction requirement is withdrawn for claims 2, and 4-8, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joseph N. Ziebert on January 20th, 2021. 


Claim 1, has been amended to reflect allowable subject matter.

Amended claim 1:- A controller configured to provide a display, the controller comprising: a projector configured to project light for a user interface, wherein the projector is located on a first side of a surface; a waveguide configured to transmit the light from the projector to a second side of the surface; Wherein the waveguide is located perpendicular to the surface; and a direction element located on the second side of the surface, wherein the direction element is configured to direct the light from the projector to a user.

Claims 2 and 4-7, has been amended to correct/overcome typographical error and insufficient antecedent basis issue to prevent a rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, respectively.
Amended claim 2:- The controller of Claim 1, wherein the waveguide is configured to transmit the light from the projector through a opening in the surface in a first direction; wherein the direction element is configured to direct the light from the projector by redirecting the light in a second direction onto the surface.  

Amended claim 4:- The controller of Claim 1, wherein the waveguide is configured to transmit the light from the projector through a opening in the surface in a first direction; wherein the direction element is configured to direct the light from the projector by redirecting the light onto a projection surface; wherein the projection surface is configured to direct the light from the direction element to the user.

Amended claim 5:- The controller of Claim 1, wherein the waveguide is configured to transmit the light from the projector through a opening in the surface in a first direction; wherein the direction element is configured to direct the light from the projector by redirecting the .-2- 4847-5591-3167.1Atty. Dkt. No. 17BE502-US (112444-0727) wherein the projection surface is configured to direct the light from the direction element to the user.

Amended claim 5:- The controller of Claim 1, wherein the waveguide is configured to transmit the light from the projector through a opening in the surface in a first direction; wherein the direction element is configured to direct the light from the projector by redirecting the light in a second direction onto a combiner surface; wherein the combiner surface is configured to direct the light from the direction element by redirecting the light in a third direction to the user. 

Amended claim 6:- The controller of Claim 1, wherein the controller further comprises a light sensor configured to sense an ambient light intensity of the surface; wherein the controller further comprises a processing circuit configured to: receive a sensed input value from the light sensor; update a brightness of the user interface based on the ambient light intensity of the surface.  

Amended claim 7:- The controller of Claim 1, wherein the controller further comprises a color sensor configured to sense a color of the surface; wherein the controller further comprises a processing circuit configured to: receive a sensed input value from the color sensor; update a color scheme of the user interface based on the color of the surface.  

Claims 11-13 and 16-18, has been amended to reflected they are Canceled.

Amended claims 11-13 and 16-18:- Canceled



Reason for Allowance

Claims 1-10, 14-15, and 19-20, are allowed.
The following is the Office`s statement of reasons for allowance: 
After a careful consideration of applicant`s amendment and arguments/remarks submitted 01/15/2021 in a after Final and a thorough search the closest prior arts Morey (US 2003/0136853 A1), in view of Yeoh et al. (US 2018/0275394 A1), and in further view of GREY et al. (US 2018/0003994 A1), and in further view of Bentz et al. (US 20170074541 A1), and in further view of Jeong et al. (US 20180173949 A1), and in further view of Dubois et al. (US 2018/0059520 A1), and in further view of Higashiyama et al. (US 2020/0105224 A1), and in further view of Yoshida et al. Patent No.: (US 6,556,258 B1), and in further view of Sugiura (US 2006/0034579 A1), and in further view of Sinha et al. (US 2016/0327298 A1), and in further view of Ribbich et al. (US 2017/0234562 A1), and in further view of YEOH et al. (US 20180120559 A1), and in further view of HONG et al. (US 2018/0067575 A1), and in further view of Moulton et al. (US 2018/0225934 A1), in combination, fail to teach all the limitations as recited in the independent claims. 

With regards to independent claim 1, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
a waveguide configured to transmit the light from the projector to a second side of the surface; Wherein the waveguide is located perpendicular to the surface as claimed in claim 1. 

With regards to independent claim 10, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:

the device comprising: a waveguide or a projection surface configured to be disposed between a user and a front of a mounting surface for the device; and a projector, configured to: generate a user display for controlling or monitoring the building equipment from a source element, wherein the source element is located behind the mounting surface for the device as claimed in claim 10. 


With regards to independent claim 15, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:

a display device with a projected display of HVAC information, the display device comprising: a waveguide or a projection surface configured to be disposed between a user and a mounting surface for the display device; a projector, configured to: generate a user display from a source element, wherein the source element is located behind a mounting surface that the display device is mounted on as claimed in claim 15. 

The dependent claim 2-9, 14, and 19-20, are allowable as they are dependent on allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628